﻿Mr. President, it is significant and encouraging that we have an outstanding African personality presiding over our debates, in well-deserved recognition of the honourable and consistent role that has been played on the international scene by his country, the United Republic of Tanzania.
3.	We recognize, too, the dedication the Secretary- General has shown, and the great effort he has made in carrying out the functions of his position against the backdrop of the controversial happenings of our times.
4.	I have said on another occasion that in this world of inequalities and contrasts, North-South and East-West tensions and pressures are crucifying a substantial portion of mankind.
5.	In 1973, the disorder of the world economy culminated dramatically in the conflicts marking the availability and real price of hydrocarbons, which in turn had a direct or indirect effect on that long-standing disorder by giving rise to generalized energy problems and thereby affecting the well-being, the development prospects, the standard of living and even the very survival of nations.
6.	For 7,000 years peoples have inhabited this earth, and throughout our existence our history has been marked by the search for a common denominator that would identify, bind and unite us all.
7.	Our present circumstances seem to indicate that that unifying element, in connexion with which all of us have a responsibility, may well be the lack of energy sources.
8.	The energy crisis exists; it is an actual fact. We are witnesses to an obligatory transition period in the world energy situation. We can be authors of that change, and channel it, or we can be simple spectators, and become its victims.
9.	Unless we make a timely effort to define our reality as the problem it is, the transition could become a conflagration, perhaps the most violent in all history.
10.	Beginning during the final third of this twentieth century, it is a transformation whose duration, scope and consequences have yet to make themselves known. As a result, the cost of adjusting our economy, science, techniques and political determination will be high.
11.	Let us be fully conscious of this in order to under-stand what is happening. Within a few decades, the age of petroleum as a major basic fuel will come to an end. We have reached a watershed between two different eras in the life of mankind.
12.	We are the protagonists in that mutation process, which involves both danger and opportunity. That is why we speak of crisis, and not yet of catastrophe.
13.	It may be the beginning of a new era. It may be the end of them all.
14.	If we are to set our course, find the rhythm of our stroke and move ahead, the truly important thing is to seek not culprits, but responsible men; not to accuse, but to explain; not to vanquish, but to convince.
15.	Let us develop a consciousness that is based on rational thought, the gift that is ours alone among all earth's species. Of them all, we are the only beings capable of programming and premeditating our actions. Let us use those abilities to overcome instincts, fear and mistrust, and turn them into determination and reason.		
16.	Paradoxically, advances in knowledge and ways of doing things are sometimes dehumanizing and do not always contribute to civilization. Zones or groups appear in which simple realities become vital ones, and even the powerful countries run the risk of relapsing into under-development.
17.	Energy has now enabled us to travel at supersonic speeds and to receive communications at the speed of light.
18.	Thus, we have shortened distances and accelerated time; but also, where many people today are concerned, we have halted the course of historical time and broadened social gaps. There is a dramatic dualism between our conquering space and reaching other planets and the continued existence, on our own, of stone-age hunger and insecurity; on the one hand, we see what we can be and, on the other, what we really are. Overcoming that dualism is a basic imperative of justice, and will be feasible if we prove ourselves capable of making reasonable use of the opportunity offered us by the existence of a non-renewable resource while it still lasts.
19.	Let us base our relations on what we have in common, and use the differences among us to enrich our analysis. Let us make those relations lasting by basing them on mutual benefit and reciprocal respect. Let us shape our behaviour to the circumstances involved. We cannot extend equal treatment to those who are in unequal conditions. Let us treat others as we would be treated ourselves.
20.	No country on earth is entirely self-sufficient. We all have need of the others.
21.	The surplus earnings of wealthy, industrialized or petroleum-producing countries become the deficits of the weaker economies, and sooner and later have a backlash and a damaging effect on their own cause.
22.	We may distinguish five basic types of conditions as a means of grouping the different countries: those which are large-scale producers and at the same time exporters of petroleum, almost all of them developing nations; those which are producers and importers and have attained a high or medium level of economic development that provides them with the resources they must have to cover their remaining needs, in spite of price rises; those with a relatively low level of development which produce but must also import, and to do so confront the difficulties involved in acquiring foreign petroleum without cancelling economic and social projects of national benefit; those which are importers only, have attained high or medium levels of development and have been able to adjust their growth to their energy needs; and those which are not only exclusively importers but are also under-developed, and must therefore make enormous sacrifices, even where essential national projects are involved, to obtain the petroleum and petroleum derivatives they need.
23.	From another point of view, it should also be remembered that the industrialized, market-economy countries absorb 60 per cent of all the energy produced in the world. With less than one fifth of the world's population, they consume two out of every three barrels of petroleum produced.
24.	In that context, we might ask ourselves the following questions: How much longer will we be able to keep the world moving at its present rate with our available sources of energy? At what cost? To what end? And for whose benefit? How and when can we and must we find substitutes for our present sources of energy?
25.	I prefer not to mention the ideological or political aspects which would add to the complexity of approaches to the problem. I want to speak only of the facts, to say things that have been said before—things that, in one way or another, everyone thinks or knows. I trust I shall be saying nothing new. It would be grave indeed if at this point in the crisis there were still something new to be said.
26.	We must race against time to find new solutions before our present sources run out. Let us place a proper value on what we have, before we lose it.
27.	An extravagant and wasteful use of petroleum was made in the decades when its price was low; it was only when prices were raised in order to revalue this resource that efforts to develop alternate sources began For the most part, it has been used as a fuel. That period will be branded with the stigma of folly, for having burned petroleum that could have been turned into food-stuffs and petrochemical products of prodigious benefit to the whole of mankind.
28.	We have turned the petroleum industry into a gigantic mechanism for producing profits and tax revenue to meet urgent short-term needs.
29.	We had forgotten the importance of the future, which in recent years has become a drastic present! What is in short supply becomes expensive. What then, is the price of a commodity whose supply is running out? What is the price of that which no longer exists?
30.	The countries that produce petroleum—a non-renewable resource and one that for many countries represents the sole resource provided them by nature- want to invest in ways that will permanently ensure their future. Now organized, they are for the first time successfully defending and revaluing a raw material, They attribute the escalation of prices to monetary and trade disorders and to the ensuing devaluation of foreign exchange, and refuse to discuss oil prices alone, outside the context of a complete new international order.
31.	The industrialized countries feel they are being victimized by the petroleum-producing countries, which they accuse of being responsible for inflation and recession. Not yet fully organized themselves, and as consumers par excellence, they collectively follow a system of circumstantial and therefore fleeting rationalization; they draft unilateral policies designed to reduce their dependence and consumerism, and they insist on discussing the price of crude oil exclusively without considering other questions of vital importance to all.
32.	The poor countries—those without oil, dependent, coerced and sometimes distressed; those without the ability of the wealthy countries to transfer the impact of oil prices to their exports, since these consist solely of under-priced raw materials—are forced to import everything from energy to inflation and recession. They see with despair that, despite the noble and singular, albeit insufficient, efforts of the organized petroleum-producing countries, petrodollars continue to be recycled in the powerful economies.
33.	The developing world's joint strategy for enhancing the value of all its raw materials runs the risk of being divided since, to date, although oil has itself been revalued this has not served to trigger a proper revaluation of other raw materials. We must take care to preserve the unity that was achieved with such difficulty.
34.	Hydrocarbon prices cannot be considered a matter for bargaining and for a testing of strength between producers and consumers, particularly when their respective positions are made more extreme by the intervention of other, generally transnational structures, many of which no longer recognize any home country and consequently acknowledge neither social obligations nor political solidarity. Let us reconcile conscience and national values with the interests of fertile and harmonious internationalism.
35.	Conflicts of interests among countries must be resolved not through the annihilation but rather through the dialectical integration of such opposing interests.
36.	What is not foreseen becomes a problem. Problems that are not solved accumulate, and accumulated problems discourage evolution and foreclose possibilities of development.
37.	In order to avoid being overtaken by events, and as a means of facing the challenges that clearly loom before us, we must not wait until crisis compels us to take hasty, piecemeal decisions and then find ourselves bound to those that outweigh the rest by reason of the force, and not the right, they represent.
38.	Men are dying today. Let us not offer remedies for tomorrow. In the face of harsh reality, let us not propose idealized stoicism; in the face of true but difficult roads, artificial, dead-end labyrinths; in the face of concrete obstacles, would-be short cuts; in the face of hard-tip-overcome lethargy, ephemeral and selfish solutions; in the face of sound arguments, threats and lies; in the face of the power of intelligence, the brute force of arms; nor, in the face of problems shared by all, partial, bilateral or bloc solutions. We would make little progress if we allowed ourselves to be caught up in the illusory reflections of such a mirror game.
39.	It would be inexcusable if, in full knowledge of the trends and their implications, we were to fail to take decisions leading to appropriate solutions that will keep the threat of a bitter and conflict-ridden future from becoming an irreparable present.
40.	We cannot openly sustain high expectations while concealing evil intentions, for to- do so would be to offend justice with irrational acts that would abolish hope and dignity for many millions of human beings.
41.	On the basis of those premises, we fully identify with the countries that are struggling to revalue their raw materials. We share the interests of the petroleum- producing countries, but we also realize that it is essential to dismantle a bogged-down system that works to the detriment of all. We are irrevocably pledged to the principles of self-determination, non-intervention, the peaceful solution of controversies, the economic rights and duties of nations, and solidarity, which are the guidelines of our international conduct. That is why we want to cut this Gordian knot.
42.	We know that among individuals, as among nations, respect for the rights of others is peace, just as we also know that on occasion we must take on new responsibilities so that law, respect and active peace will again come to the fore. The time has come to make renewed progress in establishing the norms and regulations of international law, which must no longer be merely public law but must acquire an authentically social nature.
43.	My country, which long ago affirmed the nation's primary ownership of its land and subsoil, a principle that is embodied in our Constitution, was in 1938 the first country to nationalize its oil industry as part of its decolonization process. Today, an important potential producer of hydrocarbons, it desires solidarity with all the nations of the world, and particularly with those which are struggling for their freedom and are most needy and most deserving.
44.	We are prepared to back these words with deeds by assuming both normative and operative obligations in efforts to bring about the advent of a new, more equitable and better-balanced world order.
45.	With all due modesty as regards our situation and understanding, we would like to offer the following considerations.
46.	The first problem, in the presence of so many protagonists with opposing interests, undefined policies, unresolved claims, accumulated resentment and articulated reproaches, is how to pose the problem without giving rise to suspicions of partiality, manipulation or complicity.
47.	Defining the problem constitutes a substantial part of the solution. Nevertheless, what I am about to say is so simple that I confess it may appear, in view of the controversial situation in which we find ourselves, to be mere romantic ingenuousness.
48.	Energy sources are the shared responsibility of all mankind. Energy sources must not be the privilege of the powerful. All abundance is relative. Such sources have a limit, and will come to an end. Moreover, they must not be used as a disturbing element to offset the insecurity of those who have no other means of ensuring their legitimate survival and self-determination.
49.	We want to bridge the gap between extremes by making present-day petroleum supply, demand and price structures compatible with the alternatives we seek for the future.
50.	The order that must come about—and soon—can come either as the result of the participation of sovereign nations, of their convictions and their free will, or be violently imposed by the most powerful of those nations. And it is not impossible that it may come as the result of a senseless holocaust, which, in pointless emulation of the punishment of Sisyphus, who was doomed never to finish his task, would nullify what it seeks to gain, and, to our eternal shame, would again loose the horsemen of the apocalypse—this time, how-ever, riding the unleashed energy of millions of horsepower.
51.	That is the dilemma before us and the reason for the proposal I am making here today.
52.	The United Nations is the only rational and institutional means we have for combating political and economic hegemonies. Only here is it possible for sovereign nations to deal with one another on an equal legal and moral footing; only in this manner will we together be able to settle controversies and to banish abuses and excessive power, so as to develop within a framework of justice rules that, once approved by the majority, will be binding on all for the achievement of well-reasoned and effective solutions.
53.	But this forum is criticized as if it had sprung up by spontaneous generation. It is said that it is too bureaucratic, that it is a frustrating quagmire, or that it is excessively politicized, that it has become an instrument for the exercise of the veto of the big Powers, or for misuse by the majority made up by the weaker nations.
54.	Be that as it may, it is our own creation—the best we have been able to devise. If we do not agree on its usefulness, let us change it, but let us not invalidate it.
55.	We propose a formula of teamwork, aimed not at pretence or at intervention, but at harmonious participation that will integrate and amplify isolated efforts.
56.	The subject of energy has attracted and occupied the attention of this Organization for several years past. Hydrocarbons—as a catalysing element of the economic crisis—have been a recurring theme of the debates, which have revealed varying interests and opinions, good ideas and mistaken ones, and agreement and disagreement cutting across each other in all directions whenever the subject of energy comes up.
57.	To mention all the reports and resolutions that have been produced at different levels would take far too long. There are those who persist in thinking of energy matters in terms of the energy source involved; to split up the question in this way into separate parts is illogical and incompatible with the interdependent nature and magnitude of the problems we face today.
58.	On what objective criterion could the treatment of nuclear energy for peaceful purposes be based, if we failed to take the production of hydrocarbons into account? Would a conference whose purpose was the study of new and renewable energy sources make sense to us if it excluded consideration of older conventional sources? Would it not be more consistent to co-ordinate all energy matters within one over-all policy, while respecting the special characteristics of each energy source?
59.	Neither does it seem justified to allow the shortcomings and problems left over from the past, or the antagonisms of the present, to lead us to classify in separate, watertight compartments matters that are inseparably linked together.
60.	We want to make use of what is usable, capitalizing on experience and on what we learn from daily life, in order to draw up a common programme for the development and equitable distribution of energy resources, both existing and potential. Therefore, research should be directed towards optimizing energy production and productivity, so as not to base solutions on reserves, but rather on the available potential for generating resources that are indeed renewable and for the common good.
61.	We face what appear to be fundamental problems that are really questions of form and method—of a method for reconciling divergent interests and clarifying the political will of the international community, each one of whose members must claim its rights and agree on and carry out its mission.
62.	We are hampered in this endeavour, on the one hand, by the inability to put together in a coherent way the different approaches to the energy problem, the most vital of all for ensuring the continuity of progress; and, on the other hand, by the difficulty of linking them to a much vaster and more complex whole: a new world economic order.
63.	Resolving this contradiction means deciding not only what to do, but how to do it; it means dealing simultaneously with both aspects—the new international strategy for development and the means of implementing it.
64.	Were we to do otherwise, we would be dissociating what we want from what we do; we would be opposing principles to norms, norms to procedures, and procedures to creative action. We would be running the perilous risk of getting bogged down, of perpetuating the unjust contrasts between scarcity and extravagance, between humiliating backwardness and dazzling progress, between a sterile existence and a decent life.
65.	We already have economic norms and provisions that are generally accepted by States. By basing our efforts on these norms, and thereby giving them substance, it will be possible to design an all-encompassing and balanced joint development strategy that would be expressed in legal form and based on international law. As at Bretton Woods we were able to establish an orderly structure for handling monetary and reconstruction matters, so today we could, in this now fully instituted forum, establish a new and more orderly structure for handling energy and revitalization. Because of all this, I am in a position to assure you that a general debate on this subject is not only essential, but possible.
66.	I therefore propose the adoption of a world energy plan that covers all nations, both the haves and the have-nots, one that is binding on all and that has as its fundamental objective the assurance of an orderly, progressive, integrated and just transition from one age of man's history to the next.
67.	The plan must contain programmes designed to accomplish the following goals. It must guarantee the full and permanent sovereignty of each nation over its own natural resources. It must rationalize the exploration, production, distribution, consumption and conservation of present-day sources of energy, particularly hydrocarbons, by providing financial and technical assistance. It must ensure and increase the systematic exploitation of potential reserves of all types, both traditional and non-conventional, that have not yet been exploited owing to lack of financing or applied research, including the sun that heats our tropics and burns so many deserts ; the water that runs uselessly down so many mountainsides, eroding the soil along its path; the disregarded heat within our earth; the unused energy of the wind, and that of the sea, of the atom and of life itself. It must make it possible for all nations to draft energy plans that are compatible with world policy, so as to ensure the consistency and effectiveness of objectives, content and instruments. It must devise measures for the promotion in developing countries of the formation and integration of auxiliary industries in the energy field, and especially of capital goods in that field. It must establish a short-term system, to be put into effect immediately, for resolving the problems of developing countries that import petroleum, a system which would guarantee supply and the honouring of contracts, stop speculation, provide for compensation for price increases, and even ensure considerate treatment on the part of the exporting countries. It must set up financing and development funds, which could be made up of proportional and equitable contributions from the developed consumer countries and from producer and exporter countries, in order to meet both the long-term objectives and the urgent needs of the underdeveloped oil-importing countries. It must institute a system for disseminating and transferring technologies, together with their respective training programmes, that would include a world-wide registry of advances and follow- up in energy research and experimentation. It must support the establishment of an international energy institute. This proposal, which coincides completely with the ideas expressed here, has already been made by the Secretary-General of this Organization, whom I wish to thank for his guidance in this regard.
68.	To carry forward this world energy plan, I propose the establishment of a working group, composed of representatives of the petroleum-producing countries, of industrialized countries, both capitalist and socialist, and of developing petroleum-importing countries, which would prepare the documents and pertinent specific proposals.
69.	In only 21 years we shall have reached the horizon of the year 2000; by then the babies who are born today will be grown men and women. Then, the only substitute for petroleum will still be the petroleum that remains to be discovered; it will not be until the dawn of the twenty-first century that other energy sources will begin to be of real service to us. Hence the imperative need to rationalize the use of hydrocarbons and the purposes they serve.
70.	For all this to come about we shall have to apply our greatest efforts to the task, giving of our best in good faith and with intellectual honesty, imagination, constancy and determination.
71.	May the union of our diversity give rise to the conditions for universal peace. May it be a productive peace, bringing to all the opportunity to live and earn the right to lasting happiness for ourselves and for all our children.
72.	The challenge is for all of us, because we are all part of the problem, and therefore we are all part of the solution as well.
73.	That is Mexico's proposal.